Citation Nr: 1402443	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to restoration of a 10 percent rating for amputation of the distal tip of the right 5th digit with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who had active service from July 1999 to November 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the rating for the Veteran's amputation of the distal tip of the right 5th digit with scar from 10 percent to noncompensable effective from September 26, 2012.  A hearing was held at the RO before the undesigned in November 2013.

In a November 2013 communication, the Veteran claimed an increase in his service-connected anxiety.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's amputation of the distal tip of the right 5th digit with scar has been continuously manifested by constant pain and numbness.


CONCLUSION OF LAW

Restoration (to 10 percent) of the compensable rating that had been assigned for amputation of the distal tip of the right 5th digit with scar is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes (Codes) 5156-7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran's service-connected amputation of the distal tip of his right 5th digit with scar is rated under 38 C.F.R. §§ 4.71a, 4.118, Codes 5156-7804 (for amputation of the little finger with painful or unstable scar).  A November 2012 rating decision reduced the rating for this disability from 10 percent to noncompensable, effective September 26, 2012 (the date of VA examination showing improvement in the disability).  

The Veteran claims that reinstatement of the 10 percent disability rating for amputation of the distal tip of his right 5th digit with scar is warranted.  He has testified and reported during VA treatment that his right 5th digit with scar is productive of constant pain and numbness and results in occupational impairment because of problems typing.  The Veteran is competent to testify as to observable symptoms, like pain, and the Board finds no reason to question the credibility of his lay accounts of pain.  Because the symptoms of pain and tenderness have continued without change, improvement in the Veteran's service-connected amputation of the distal tip of the right 5th digit with scar is not shown.  Accordingly, the reduction in the rating for amputation of the distal tip of the right 5th digit with scar was not proper, and restoration of a 10 percent rating is warranted.  


ORDER

Restoration of a 10 percent rating for amputation of the distal tip of the right 5th digit with scar is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


